       Case: 4:19-cv-02634 Doc. #: 1 Filed: 09/25/19 Page: 1 of 7 PageID #: 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF MISSOURI,
                               EASTERN DIVISION

                                             :
 IRVING PARROT, Individually, and as         :
 Surviving Spouse of CATHY PARROT, deceased, :
                                             :
                            Plaintiff,       :         Case No.: 4:19-cv-2634
                                             :
        v.                                   :
                                             :         JURY TRIAL DEMANDED
 MALLINCKRODT PLC; MALLINCKRODT              :
 LLC; SPECGX LLC; PURDUE PHARMA L.P.;        :
 THE PURDUE FREDERICK COMPANY; TEVA :
 PHARMACEUTICALS USA, INC.; JANSSEN          :
 PHARMACEUTICALS, INC.; JOHNSON &            :
 JOHNSON; ORTHO-MCNEIL-JANSSEN               :
 PHARMACEUTICALS, INC. N/K/A JANSSEN         :
 PHARMACEUTICALS, INC.; JANSSEN              :
 PHARMACEUTICA INC. N/K/A JANSSEN            :
 PHARMACEUTICALS, INC.; NORMACO,             :
 INC.; ALLERGAN USA; WATSON                  :
 PHARMACEUTICALS, INC. N/K/A ACTAVIS, :
 INC.; WATSON LABORATORIES, INC.;            :
 ACTAVIS LLC, ACTAVIS PHARMA, INC.           :
 F/K/A WATSON PHARMA, INC.; MYLAN            :
 PHARMACEUTICALS INC.; MYLAN N.V.;           :
 DEPOMED, INC.; INSYS; PHARMA, INC.,         :
 OPERATING AS INSYS THERAPEUTICS,            :
 INC.; and JOHN DOES 1-50;                   :
                                             :
                      Defendants.            :
                                             :

                                NOTICE OF REMOVAL

       PLEASE TAKE NOTICE that Defendant Teva Pharmaceuticals USA, Inc. (“Removing

Defendant”), by and through its undersigned counsel, pursuant to 28 U.S.C. §§ 1331, 1441 and

1446, hereby remove the above-captioned action from the Twenty-Second Judicial District, St.

Louis City, Missouri Circuit Court, Case No. 1922-CC00031. The grounds for removal are set

forth as follows:
       Case: 4:19-cv-02634 Doc. #: 1 Filed: 09/25/19 Page: 2 of 7 PageID #: 2



        1.      Plaintiff initiated this action by Petition filed on January 3, 2019 in the Twenty-

Second Judicial District, St. Louis City, Missouri Circuit Court, captioned Irving Parrot,

Individually and as Surviving Spouse of Cathy Parrot, deceased, v. Mallinckrodt PLC, et al.,

docket no. 1922-CC00031. A true and correct copy of Plaintiff’s Complaint is included in the

state court file, attached hereto as Exhibit “A.”

        2.      Plaintiff’s Complaint has not yet been served upon Removing Defendant.

        3.      According to the docket and upon information and belief, Plaintiff has not served

this Complaint on any of the defendants.

        4.      Because Plaintiff’s Complaint has not been served on any of the defendants, the

30-day period within which to file a Notice of Removal under 28 U.S.C. § 1446(b) has not

begun, and this Notice of Removal is therefore timely filed.

        5.      Any civil action brought in a state court of which the district courts of the United

States have original jurisdiction may be removed by a defendant to the district court of the

United States for the district and division embracing the place where such action is pending. 28

U.S.C. § 1441(a). Here, the state court action is pending in St. Louis City, Missouri. Therefore,

removal to this district court is proper.

        6.      The United States District Court for the Eastern District of Missouri has original

jurisdiction over this action pursuant to 28 U.S.C. §§ 1331, and this action is removable to this

Court pursuant to 28 U.S.C. § 1441.

        7.      A United States District Court has original jurisdiction over all civil actions

arising under the Constitution, laws, or treaties of the United States. See 28 U.S.C. § 1331.




                                                    2
      Case: 4:19-cv-02634 Doc. #: 1 Filed: 09/25/19 Page: 3 of 7 PageID #: 3



       8.      The determination of whether a claim “arises under” federal law must be made by

reference to the “well-pleaded complaint.” Merrell Dow Pharm. Inc. v. Thompson, 478 U.S. 804,

808 (1986).

       9.      This lawsuit is one of thousands of federal actions pending nationwide alleging

that pharmaceutical manufacturers engaged in unfair or deceptive marketing practices related to

their FDA-approved opioid medications, negligently marketed their products and/or

unreasonably failed to restrict sales to certain downstream customers. See Exhibit A, Plaintiff’s

Complaint, Counts II through VIII.

       10.     On December 5, 2017, the Judicial Panel on Multidistrict Litigation ("JPML")

transferred more than sixty cases containing allegations of deceptive marketing practices to the

Honorable Dan A. Polster of the United States District Court for the Northern District of Ohio

for coordinated multidistrict litigation ("MDL"). See In re Nat'l Prescription Opiate Litig., MDL

No. 2804 (hereinafter, "MDL"), Doc. 328 (Dec. 5, 2017 Transfer Order, attached hereto as

Exhibit B).

       11.     Since issuing its Transfer Order, the JPML has transferred more than 1,800

actions to the MDL, including numerous wrongful death actions removed by individual

defendants. See, e.g., MDL Doc. 1750 MDL Doc. 2133 (Aug. 1, 2018 Transfer Order); MDL

Doc. 2640 (Oct. 3, 2018 Transfer Order); MDL Doc. 3169 (Dec. 6, 2018 Transfer Order); MDL

Doc. 3703 (Feb. 7, 2019 Transfer Order); MDL Doc. 4053 (Apr. 3, 2019 Transfer Order); MDL

Doc. 2124 (Aug. 1, 2019 Transfer Order); MDL Doc. 4537 (June 5, 2019 Transfer Order); MDL

Doc. 5097 (July 31, 2019 Transfer Order); MDL Doc. 5676 (Sept. 24, 2019 Transfer Order),

attached collectively as Exhibit C.




                                               3
      Case: 4:19-cv-02634 Doc. #: 1 Filed: 09/25/19 Page: 4 of 7 PageID #: 4



       12.     Plaintiff asserts eight (8) causes of action, comprised of one count of medical

malpractice against only the “Physician Defendants” and seven counts against Removing

Defendant and the remaining “Defendant Drug Manufacturers.”

       13.     Specifically, Count II, for “Negligence Per Se—Illegal Diversion,” alleges that

“Missouri and Federal law mandate that the Defendant Drug Manufacturers [including

Removing Defendant] implement effective controls and procedures in their supply chains to

guard against theft, diversion and the abuse of prescription opioids” and the Defendant Drug

Manufactures “failed to adequately design and operate a system to detect, halt and report

suspicious orders of prescription opioids.” Exhibit A, Complaint, ¶ 22. In support of this

allegation, Plaintiff specifically cites to Missouri and federal law: “See MO. 20 CSR 2220-5.060

and [21] USC sect. 801 et seq).” Id.

       14.     Likewise, in Count III, for “Negligence,” Plaintiff alleges that her injuries “were

caused by the duties under Missouri and federal law and the breach of Defendant Drug

Manufacturers” of those duties, including “[c]arelessly and negligently researching,

manufacturing, selling, merchandising, advertising, promoting, labeling, analyzing, testing,

distributing, and marketing their opioid products.” Exhibit A, Complaint, ¶ 35.

       15.     Count IV of Plaintiff’s Complaint purports to allege a claim for “Fraud in the

Omission,” contending that their prescription drug products, including opioids, “are specifically

known to Defendant Drug Manufacturers to be dangerous under state and federal law” and

Defendant Drug Manufacturers were under “obligations to monitor and notify the authority

under state and federal law that to the extent everyone agrees it has reached epidemic proportions

and killed about 60,000 a year.” Exhibit A, Complaint, ¶¶ 58, 67.




                                                4
       Case: 4:19-cv-02634 Doc. #: 1 Filed: 09/25/19 Page: 5 of 7 PageID #: 5



       16.        The federal law repeatedly and explicitly cited by Plaintiff in three of the seven

counts (Counts II, III, and IV) asserted against Removing Defendant is the Federal

Comprehensive Drug Abuse Prevention and Control Act of 1970, more commonly known as the

Controlled Substances Act (“CSA”), 21 U.S.C. § 801 et seq. The CSA was enacted “to control

the illegal manufacture and distribution of substances which, while they may have legitimate

medical purposes, are subject to abuse and have a ‘substantial and detrimental effect on the

health and general welfare of the American people.’" United States v. Picklesimer, 585 F.2d

1199, 1202-1203 (3d Cir. 1978) (quoting 21 U.S. § 801(2) (Congressional findings and

declarations)).

       17.        Title II of the CSA addresses the registration and distribution of controlled

substances. 21 U.S.C. §§ 821-832.         Pursuant to the CSA, manufacturers, distributors, and

dispensers of controlled substances must be registered with the Drug Enforcement

Administration (“DEA”), the federal agency charged with enforcement of the CSA. 21 U.S.C.

§§ 822, 823.

       18.        The CSA and its implementing regulations set forth strict requirements regarding

registration, labeling and packaging, production quotas, drug security and recordkeeping. 21

C.F.R. § 1301 et seq. (2004).

       19.        With respect to pharmaceutical controlled substances, DEA’s responsibility is

twofold: to prevent diversion and abuse of these substances while ensuring an adequate and

uninterrupted supply is available to meet the country’s legitimate medical, scientific, and

research needs. Under the framework of the CSA, all controlled substance transactions take

place within a “closed system” of distribution established by Congress. Within this “closed

system” all legitimate handlers of controlled substances – manufacturers, distributors,



                                                  5
       Case: 4:19-cv-02634 Doc. #: 1 Filed: 09/25/19 Page: 6 of 7 PageID #: 6



physicians, pharmacies, and others, must be registered with DEA (unless exempt) and maintain

strict accounting for all controlled substance transactions. 21 C.F.R. § 1301 et seq. (2004).

       20.      The Administrator of the DEA on behalf of the United States Attorney General

can take remedial actions against a manufacturer of controlled substances that fails to follow

federal statutory law and DEA regulations. 21 U.S.C. § 824; 28 C.F.R. § 0.100.

       21.     Federal courts have found removal proper where federal question jurisdiction was

based on private efforts to enforce the CSA, as is the case here. See, e.g., Safe Streets Alliance v.

Hickenlooper, 859 F.3d 865, 897 (10th Cir. 2017) (holding Plaintiffs’ “attempts to privately

enforce the CSA . . . raise, at a minimum, ‘substantial question[s] of federal law’ . . . sufficient

for the district court to have exercised jurisdiction.”); PharmaCann Penn, LLC v. BV Dev.

Superstition RR, LLC, 318 F. Supp. 3d 708, 714 (E.D. Pa. 2018) (“federal courts have

jurisdiction to hear disputed, necessarily raised, and substantial questions about the application of

federal drug law” and agreeing that there was “federal question jurisdiction over this dispute”).

       22.     Because Plaintiff’s Complaint explicitly invokes the CSA, repeatedly cites to

purported duties arising under that federal law, and alleges defendant’s violations of the CSA,

federal jurisdiction exists and removal of this action is appropriate under 28 U.S.C. §§1441(a).

       23.     Pursuant to 28 U.S.C. § 1446(d), written notice of the filing of the Notice of

Removal has been provided to Plaintiff and is being filed with the Missouri Circuit Court,

Twenty-Second Judicial Circuit, St. Louis City.

       24.     Judicial economy, fairness, and convenience to the parties will be served by

removing this state action to federal court.

       25.     Pursuant to the removal requirements of this Court, the Civil Cover Sheet is

attached hereto as Exhibit D, and the Original Filing Form is attached hereto as Exhibit E.



                                                  6
       Case: 4:19-cv-02634 Doc. #: 1 Filed: 09/25/19 Page: 7 of 7 PageID #: 7



        26.    By filing this Notice of Removal, Removing Defendant does not waive, and

expressly reserves, its rights to assert any and all defenses and/or objections to which it may be

entitled.

        WHEREFORE, Defendant Teva Pharmaceuticals USA, Inc. respectfully removes this

action now pending in the Missouri Circuit Court, Twenty-Second Judicial Circuit, St. Louis

City to the United States District Court for the Eastern District of Missouri.



                                                  Respectfully submitted,

Dated: September 25, 2019                         BRYAN CAVE LEIGHTON PAISNER LLP

                                                  /s/ Bettina J. Strauss
                                                  Bettina J. Strauss, MO# 44629
                                                  211 North Broadway, Suite 3600
                                                  St. Louis, MO 63102-2750
                                                  Telephone: (314) 259-2000
                                                  Facsimile: (314) 259-2020
                                                  bjstrauss@bclplaw.com

                                                  Terry M. Henry*
                                                  Melanie S. Carter*
                                                  Blank Rome LLP
                                                  One Logan Square
                                                  130 N. 18th Street
                                                  Philadelphia, PA 19103-6998
                                                  Tel.: (215) 569-5644 / 5720
                                                  THenry@blankrome.com
                                                  MCarter@blankrome.com




                                                 7
